UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):August 22, 2014 EMBARR DOWNS, INC. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 000-55044 46-3403755 (Commission File No.) (IRS Employer Identification No.) 205 Ave Del Mar #984 San Clemente, CA 92674 (Address of principal executive offices) (zip code) (949) 461-1471 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2 (b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4 (c)) Item 3.02 Unregistered Sales of Equity Securities. See Item 8.01 below. Item 5.03 Amendments to Articles of Incorporation or Bylaws; Change in Fiscal Year See Item 8.01 below. Item 8.01 Other Events. (1) The Company’s Board of Directors wanted to address a question regarding the Company’s authorized share count. The Board and the majority shareholder’s approved the filing of a restated and amended Articles of Incorporation to change the authorized common share count from 500,000,000 to 125,000,000. (2) On August 21, 2014, the Company issued 1,260,163 shares of Common stock at an applicable conversion price of $0.0123. Asher Enterprises converted $15,500 of its note convertible in the amount of $32,500. The agreement with Asher allows them to convert their debt after six (6) months at a conversion price equal to the average of the three (3) lowest closing bid prices ten (10) trading days prior to the conversion date. This draw is against the note dated December 30, 2013 in the amount of $37,500. There is $10,000 remaining on the note. (3) The current number of common shares outstanding is 49,338,447. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Embarr Downs, Inc. Dated: August 22, 2014 By: /s/ Joseph Wade Name: Joseph Wade Title: CEO 3
